DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-12 have been canceled. Claims 13-32 presented as new claims for examination and remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Response to Amendment
    This office action is responsive to amendment filed on November 23, 2020. Claims 1-12, 14-19, 21-23, 25-30 and 32 have been canceled. Claims 13, 20, 24 and 31 have been amended. Claims 33-48 have been newly added. Claims 13, 20, 24, 31 and 33-48 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 20, 24, 31, 33, 34, 36-39, 41-44 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse et al. (US. Pub. No. 2017/0169356 A1, hereinafter Dousse) in view of Yoon et al. (US. Pub. No. 2018/0332483 A1, hereinafter Yoon).


Regarding claim 13. 
          Dousse teaches server (Dousse, Figs. 1, 3 and ¶ [0027] and [0083], “an apparatus embodied by a mobile terminal or a server”), comprising: at least one storage configured to store a plurality of different shared models that are pre-learned based on information on devices (Dousse teaches in Fig. 2 and ¶ [0007] “an apparatus including at least one memory (at least one storage) including computer program code…, and update a shared mobility model to become a first shared mobility model based on the at least a portion of the first mobility model; and provide the first shared mobility model to the first 
                  at least one processor (Dousse, Fig. 2 and ¶ [0007], “an apparatus including at least one processor”), configured to: 
                acquire device data from a first device (Dousse, ¶ [0035], “ via processor 40, user places or locations, transitions between places or locations, and typical routes (device data information learned obtained or acquired by a processor) for transitions with corresponding time pattern”), the device data including first information on the first device (Dousse teaches in ¶ [0035], each mobility model mobile devices data information learned “via processor 40 of Fig. 2, user places or locations, transitions between places or locations, and typical routes (device data information learned obtained or acquired by a processor) for transitions with corresponding time pattern” and further teaches in ¶ [0083] “a processor 40 of Fig. 2, may be configured to receive (obtains or acquires) at least a portion of a first mobility model from a first device at 300 of Fig. 3… A shared mobility model may be updated to become a first shared mobility model at 305 of Fig. 3. The shared mobility model may be updated based on the received portion of the first mobility model from the first device” (the obtained or acquired data includes the first mobility model device information)), wherein the first information includes information on at least one of an environment of the first device, a condition of the first device, an attribute of the first device, sample data with label information, sensor data, or network log data (Dousse, ¶ [0031], “the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor select, from the plurality of different shared models (Dousse, Fig. 1 and ¶ [0035], each mobility model mobile devices data information learned “via processor 40, user places or locations, transitions between places or locations, and typical routes (device data information learned) for transitions with corresponding time pattern …, by using learned data, the mobility models (plurality of shared models) may provide an application program interface for location prediction with relevant or associated routes…, and select the best (e.g., most reliable)…, accurate mobility model, which may then be shared with all devices”),and 
                   transmit the selected shared model to the first device (Douse, Fig. 3 and ¶ [0035], “by using learned data, the mobility models…, select the best (e.g., most reliable) updates to create a common, accurate mobility model” and further teaches in ¶ [0083] “through the learning algorithms performed on the first device. A shared mobility model may be updated to become a first shared mobility model at 305 of Fig. 3 (selected shared model)…, to be provided (transmitted) to the first device at 310 of Fig. 3” (the most reliable and best shared mobility model such as, first shared mobility model is selected by the learning algorithm and provided or transmitted to the first device at step 310)) but, Dousse does not explicitly teach the process of selecting a shared model based on the determined matching degree; and determine a matching degree to the device data indicating a degree to which the first information on the first device matches the information based on which each of the plurality of different shared models is pre-learned.
         However, Yoon teaches selecting a shared model based on the determined matching degree (Yoon, ¶ [0049], the parameter selector 333 of Fig. 3 making a shared parameter selection based on a 
         determine a matching degree to the device data indicating a degree to which the first information on the first device matches the information based on which each of the plurality of different shared models is pre-learned (Yoon teaches in ¶ [0049] the parameter selector 333 of Fig. 3 making a shared parameter selection based on a preset criterion from among one or more parameters included in the state model generated by the modeling unit 310 of Fig. 3 and further the parameter selector determines the accuracy of the state model which indicates the degree of agreement “matching degree” between the predicted result calculated by entering the data log into the state model and the actual result, and can be included in the model related information. An example of the state model is shown in FIG. 7, and a more detailed description is given with reference to FIG. 8 and further teaches in ¶ [0087] that the changes on the number of parameters in order to identify the minimum number of parameters whose prediction accuracy satisfies threshold. sub. P based on the number of parameters learned in the prediction result at step 830 of Fig. 8. Note that the parameter which includes state model “shared model” learned in the prediction result at step 830 of Fig. 8 equivalent to “different shared model as a pre-learned). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parameter selector 333 of Fig. 3 which can determine the degree of agreement or matching the degree by comparing the predicted result that calculated by entering the data log into the state model and the actual result in the state model ([0049] and [0087]) of Yoon into a system of using learned data, the mobility models to select the best (e.g., most reliable) updates to create a common, accurate mobility model ([0035]) of Douse. One would have been motivated to do so since this system involves producing a state model of a specific apparatus based on 

Regarding claim 20.
         Dousse teaches a device (Dousse, Figs. 1-2, and ¶ [0023], “FIG. 1 that may include a collection of various different devices (device) that may be in communication with each other via corresponding wired and/or wireless interfaces”), comprising: at least one storage (Dousse, Fig. 2 and ¶ [0007], “an apparatus including at least one memory including computer program code…, and update a shared mobility model to become a first shared mobility model based on the at least a portion of the first mobility model; and provide the first shared mobility model to the first device” and receiving a first and second shared mobility models (plurality of shared models) and further teaches in ¶ [0010] that “the computer program product including at least one non-transitory computer-readable storage medium (at least one storage) having computer-executable program code instructions stored therein); 
       and at least one processor (Dousse, Fig. 1 and ¶ [0007], “an apparatus including at least one processor”), configured to: transmit device data to at least one server (Dousse, Fig. 1, ¶ [0035], each mobility model mobile devices data information learned “via processor 40 of Fig. 1, user places or locations, transitions between places or locations, and typical routes (device data information learned) for transitions with corresponding time pattern” and further teaches in ¶ [0049],  “processor 40 of Fig. 1 which is responsible for merging updates of mobility models received from the various user devices with data on the server (at least one server) to create merged data in the form of a merged mobility model), the device data including first information on the device, wherein the first information includes information on at least one of -2- 4821-4722-6313.1Atty. Dkt. No. 119853-0131an environment of the device, a condition of the device, an attribute of the device, sample data with label information, sensor data, or network log data (Dousse, ¶ [0031], “the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or a motion sensor to detect motion, etc…, so that the mobile terminal receives data” (sensor data can be received). Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen a sensor for receiving sensor data); 
         perform processing on data by using the received shared model (Dousse, ¶ [0035], “the mobility model of each mobile device of example embodiments may learn, via processor 40, user places or locations, transitions between places or locations, and typical routes (device data information) for transitions with corresponding time pattern…, the learned data from multiple mobile devices may be merged at server 35 of Fig. 1 and shared with other user devices…, each device may perform model learning/refinement independently between synchronization events” (performing processing on the learned data of devices by using the shared mobility model)). Dousse also teaches receive a shared model from the at least one server (Dousse, Fig. 1 server and ¶ [0066], “for updating the mobility model stored at the server (at least one server) on a memory…, and is requesting all server data regarding the mobility model to be sent” so that the “a processor 40 of Fig. 1, may be configured to receive at least a portion of a first mobility model from a first device at 300 of Fig. 3…, and a shared mobility model may be updated to become a first shared mobility model at 305 of Fig. 3…,”(all the stored mobility shared model data received from the server)), the shared model being selected from a plurality of different shared models by the at least one server (Dousse, Fig. 1 server and ¶ [0035], “the learned data from multiple mobile devices may be merged at server 35 and shared with other user devices (e.g. 2.sup.nd mobile device 20) to create the most accurate mobility model possible… and server 35 of Fig. 1, capable of reconciling independently-learned amendments and changes to the mobility model from each device, and select the best (e.g., most reliable)…, based on the “user places or locations, transitions between places or locations, and typical routes” (device data information learned)) but Dousse does not explicitly teach the shared model being selected based by the at least one server based on a matching degree to the device data, wherein the matching degree indicates a degree to which the first information on the device matches information based on which each of the plurality of different shared models is pre-learned.
       However, Yoon teaches the shared model being selected based by the at least one server based on a matching degree to the device data (Yoon, ¶ [0049], the parameter selector 333 of Fig. 3 making a shared parameter selection based on a preset criterion from among one or more parameters included in the state model “shared state model” generated by the modeling unit 310 of Fig. 3 and further the parameter selector determines the accuracy of the state model which indicates the degree of agreement “matching degree” of at least a remote device information), wherein the matching degree indicates a degree to which the first information on the device matches information based on which each of the plurality of different shared models is pre-learned (Yoon teaches in ¶ [0049] the parameter selector 333 of Fig. 3 making a shared parameter selection based on a preset criterion from among one or more parameters included in the state model generated by the modeling unit 310 of Fig. 3 and further the parameter selector determines the accuracy of the state model which indicates the degree of agreement “matching degree” between the predicted result calculated by entering the data log into the state model and the actual result, and can be included in the model related information. An example of the state model is shown in FIG. 7, and a more detailed description is given with reference to FIG. 8 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parameter selector 333 of Fig. 3 which can determine the degree of agreement or matching the degree by comparing the predicted result that calculated by entering the data log into the state model and the actual result in the state model ([0049] and [0087]) of Yoon into a system of using learned data, the mobility models to select the best (e.g., most reliable) updates to create a common, accurate mobility model ([0035]) of Douse. One would have been motivated to do so since this system involves producing a state model of a specific apparatus based on status related data. A specific parameter among multiple parameters is selected for determining a state of the specific apparatus based on the generated state model and thus, the system enables allowing sharing of the status related information including parameters selected between the specific apparatus and the dissimilar apparatus with similar characteristic based on the state model, so that small amount of the resources can be used between each apparatus in real-time, and high prediction accuracy can be achieved effectively.
Regarding claim 24.
Claim 24 incorporates substantively all the limitations of claim 13 in a method form and is rejected under the same rationale.
Regarding claim 31.

Regarding claim 33. 
     Dousse teaches wherein the selected shared model transmitting to the first device is selected and determined by the server, not by the first device (Dousse teaches the server or cloud service 35 of Fig. 1 and ¶ [0035], “the learned data from multiple mobile devices may be merged at server 35 and shared with other user devices (e.g. 2.sup.nd mobile device 20) to create the most accurate mobility model possible… and server 35 of Fig. 1, capable of reconciling independently-learned amendments and changes to the mobility model from each device, and select the best (e.g., most reliable)…, based on the “user places or locations, transitions between places or locations, and typical routes”).
Regarding claim 34. 
        Dousse teaches wherein the selected shared model transmitting to the first device is configured to output inference results regarding data sensed by at least one sensor provided in the first device (Dousse teaches in ¶ [0031] multiple sensors are provided in the mobile devices 10 and 20 of Fig. 1 to provided different reading “inference” results for example, “for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or a motion sensor to detect motion, etc.”).
Regarding claim 36. 
       Dousse teaches wherein the first information on the first device is the environment of the first device (Dousse, ¶ [0031], “the mobile device 10 may further include sensor(s) 47 for detecting a and the at least one processor is configured to select a model that is suitable for the environment of the first device as the selected shared model from the plurality of different shared models (Dousse teaches in ¶ [0035], an apparatus including at least one processor with a program code that may be configured to cause the apparatus to perform the first mobility model may be established based on learning algorithms performed on the first device to determine or to select the mobility model based on  portions of the first mobility model that have been changed since last receipt of a prior shared mobility model and further teaches in ¶ [0030] that the “the processor 40 may represent an entity e.g., physically embodied in circuitry capable of performing operations. Note that the capable of performing operation of physical hardware device indicates the suitable for the environment).  
Regarding claim 37. 
      Dousse teaches wherein the first information on the first device is the condition of the first device (Dousse, ¶ [0031], “the mobile device 10 may further include sensor(s) 47 for detecting a stimulus such as a button for detecting a depression, a touch sensitive display for detecting a touch, a light sensor for detecting light levels, a proximity sensor to detect an input without requiring a touch, a pressure sensor to detect barometric pressure, a temperature sensor to detect ambient temperature, or a motion sensor to detect motion, etc…, so that the mobile terminal receives data”. Note that the sensor provides the device information to determine the condition), and the at least one processor is configured to select a model that is suitable for the condition of the first device as the selected shared model from the plurality of different shared models (Dousse teaches in ¶ [0034] about the learning of user behavior 
Regarding claims 38 and 43. 
Claims 38 and 43 incorporate substantively all the limitations of claim 33 in a device and a method form and are rejected under the same rationale.
Regarding claims 39 and 44. 
Claims 39 and 44 incorporate substantively all the limitations of claim 34 in a device and a method form and are rejected under the same rationale.
Regarding claims 41 and 46. 
Claims 41 and 46 incorporate substantively all the limitations of claim 36 in a device and a method form and are rejected under the same rationale.
Regarding claims 42 and 47. 
Claims 42 and 47 incorporate substantively all the limitations of claim 37 in a device and a method form and are rejected under the same rationale.
Regarding claim 48. 
       Dousse teaches wherein the received model is selected and determined to transmit by the one or more servers.
Claims 35, 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Dousse in view of Yoon further in view of NAGASHIMA (US. Pub. No. 2015/0202773 A1, hereinafter NAGASHIMA).


Regarding claim 35. Dousse in view of Yoon teaches the server according to claim 13.
            Dousse in view of Yoon does not explicitly teach wherein the first device is a machine operating on work objects, and the first information on the first device includes information on the work objects.  
            However, NAGASHIMA teaches wherein the first device is a machine operating on work objects (NAGASHIMA, ¶ [0017], robot is equivalent to “a machine” and provided to perform the work object) and the first information on the first device includes information on the work objects (NAGASHIMA, ¶ [0017], “when the work object by the robot is determined, the processing section may cause, on the basis of the selectable work piece object information and determine work object is the selectable work piece object on the editing screen” and further teaches in ¶ [0021] that the robot is configured from a first work block to an M-th…, and select N pieces of the execution subprograms to each work block of the first work block to the M-th work block. Note that work pieces are equivalent to “the type of work piece shape to be an object of picking is divided into several types” per Applicant’s disclosure in ¶ [0025]).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of using a robot or a machine to perform a selection of work piece object ([0017] and [0021]) of NAGASHIMA into Douse in view of Yoon. One would have been motivated to do so since this system includes a device that has a processing section which can be 
Regarding claims 40 and 45. 
Claims 40 and 45 incorporate substantively all the limitations of claim 35 in a device and a method form and is rejected under the same rationale.
Response to Arguments
       Applicant argues that the prior art of record Dousse does not teach the current amendment in particular, the “determining a matching degree to the device data indicating a degree to which the first information on the first device matches the information based on which each of the plurality of different shared models…” (Remarks, Pages 7-8).
       In response to the above Applicant’s argument, the Examiner believes that the prior art of record Dousse teaches all the limitations in the claim except for the newly amended limitations “determining a matching degree to the device data indicating a degree to…”, and thus, the Examiner has introduced a new prior art of record Yoon et al. (US. Pub. No. 2018/0332483 A1) to teach the amended limitations as indicated above in the 103 rejection. 
            Furthermore, any remaining arguments are addressed by the response above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455    

/DAVID R LAZARO/Primary Examiner, Art Unit 2455